United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          April 16, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-41685
                           Summary Calendar



DONNIE L SLOAN

                       Plaintiff - Appellant

     v.

GARY L JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
GEERDES, Captain, JACKSON, Ms, JOHN DOE, Field Force Lieutenant

                       Defendants - Appellees

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-01-CV-413
                      --------------------

Before KING, Chief Judge and DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

     Donnie Sloan, Texas prisoner # 495302, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint pursuant to

28 U.S.C. § 1915A for failure to state a claim upon which relief

can be granted.    He asserts that the district court abused its

discretion in denying him leave to amend his complaint before

dismissing it.    Because the district court propounded

interrogatories to which Sloan responded, the court did not abuse

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41685
                                  -2-

its discretion.     See Eason v. Thaler, 14 F.3d 8, 9 (5th Cir.

1994).

     Sloan contends that the defendants violated his

constitutional rights by removing his racial classification

restrictions, which would allow him to be placed in a cell with a

black inmate.    Racial segregation in prisons is unconstitutional,

except to the extent it is necessary for prison security and

discipline.     Lee v. Washington, 390 U.S. 333, 333-34 (1968).

Sloan’s reliance on Lamar v. Coffield, 951 F. Supp. 629 (S.D.

Tex. 1996), and prison regulations is misplaced because

violations of either consent decrees or prison regulations alone

do not give rise to constitutional violations.      Galloway v. State

of Louisiana, 817 F.2d 1154, 1157 (5th Cir. 1987); Hernandez v.

Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986).      Sloan has not

established that the defendants were deliberately indifferent in

removing his racial restrictions.     See Farmer v. Brennan, 511

U.S. 825, 834 (1994).    Although Sloan alleges that the defendants

removed his restrictions in retaliation for his writ-writing

activities, he has not alleged a chronology of events from which

such retaliatory motive may be inferred.      See Woods v. Smith, 60

F.3d 1161, 1166 (5th Cir. 1995).

     Sloan has not briefed on appeal his assertions that state

officials and medical employees tampered with his prison records

and that the district court should have recused itself or

investigated the merits of his claims.      These claims are
                           No. 03-41685
                                -3-

therefore abandoned.   See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Sloan has not established that the district court erred in

dismissing his 42 U.S.C. § 1983 complaint for failure to state a

claim upon which relief can be granted.   See Harris v. Hegman,

198 F.3d 153, 156 (5th Cir. 1999).   Consequently, the judgment of

the district court is AFFIRMED.